Title: To George Washington from Capt. Allen McLane, 7 July 1779 [letter not found]
From: McLane, Allen
To: Washington, George

Letter not found: from Capt. Allen McLane, 7 July. GW’s secretary Robert Hanson Harrison wrote McLane on 10 July: “Upon examining Your Letter of the 7th to His Excellency with more attention than circumstances would admit when Mr Dunn was here, I find it necessary that You should make out a Return of the Mens names who have not been paid by Capn prowell—and also of those who have been with you whose pay is in his hands. The Return should specify the amount of pay due each and for what months. You will likewise mention the name of the Man drafted into Another Company & the Company. As soon as we obtain the return—A Letter will be written to Colo. Hubley upon the subject” (NHi: McLane Papers).